Name: 81/315/EEC: Commission Decision of 24 April 1981 on health protection measures in respect of certain regions of Bulgaria
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-05-13

 Avis juridique important|31981D031581/315/EEC: Commission Decision of 24 April 1981 on health protection measures in respect of certain regions of Bulgaria Official Journal L 127 , 13/05/1981 P. 0016 - 0016 Spanish special edition: Chapter 03 Volume 21 P. 0198 Portuguese special edition Chapter 03 Volume 21 P. 0198 ****( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 26 , 31 . 1 . 1977 , P . 81 . COMMISSION DECISION OF 24 APRIL 1981 ON HEALTH PROTECTION MEASURES IN RESPECT OF CERTAIN REGIONS OF BULGARIA ( 81/315/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ), AS LAST AMENDED BY DIRECTIVE 77/98/EEC ( 2 ), AND IN PARTICULAR ARTICLES 7 AND 15 THEREOF , WHEREAS IT IS LAID DOWN IN ARTICLES 6 AND 14 OF DIRECTIVE 72/462/EEC THAT MEMBER STATES SHALL NOT AUTHORIZE IMPORTATION OF BOVINE ANIMALS OR SWINE OR FRESH MEAT OF BOVINE ANIMALS , SWINE , SHEEP OR GOATS FROM NON-MEMBER COUNTRIES WHERE VACCINATION AGAINST EXOTIC FOOT-AND-MOUTH DISEASE HAS TAKEN PLACE IN THE PRECEDING 12 MONTHS ; WHEREAS ARTICLES 7 AND 15 OF THE DIRECTIVE PROVIDE THAT THE PROHIBITIONS LAID DOWN IN ARTICLES 6 AND 14 MAY BE LIMITED TO A PART OF THE TERRITORY OF A NON-MEMBER COUNTRY ; WHEREAS IT HAS BEEN ESTABLISHED THAT VACCINATION AGAINST EXOTIC FOOT-AND-MOUTH DISEASE IS CARRIED OUT IN THE REGIONS MITCHOURINE , MALKO TARNOVO , GROUDOVO , ELHOVO AND SVILENGRAD OF BULGARIA ; WHEREAS , WITH THE EXCEPTION OF THE ABOVEMENTIONED REGIONS VACCINATION AGAINST EXOTIC FOOT-AND-MOUTH DISEASE HAS NOT BEEN CARRIED OUT IN BULGARIA IN THE PRECEDING 12 MONTHS ; WHEREAS THE CENTRAL VETERINARY AUTHORITIES OF BULGARIA HAVE GIVEN ASSURANCES THAT BOVINE ANIMALS , SWINE AND FRESH MEAT OF BOVINE ANIMALS , SWINE , SHEEP AND GOATS FROM THE ABOVEMENTIONED REGIONS WILL NOT BE EXPORTED TO THE COMMUNITY ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROHIBITION PROVIDED FOR IN ARTICLE 6 ( B ) OF DIRECTIVE 72/462/EEC IN RESPECT OF VACCINATION AGAINST EXOTIC FOOT-AND-MOUTH DISEASE SHALL ONLY APPLY TO THE REGIONS MITCHOURINE , MALKO TARNOVO , GROUDOVO , ELHOVO AND SVILENGRAD OF BULGARIA . ARTICLE 2 THE PROHIBITION PROVIDED FOR IN ARTICLE 14 ( 2 ) ( B ) OF DIRECTIVE 72/462/EEC IN RESPECT OF VACCINATION AGAINST EXOTIC FOOT-AND-MOUTH DISEASE SHALL ONLY APPLY TO THE REGIONS MITCHOURINE , MALKO TARNOVO , GROUDOVO , ELHOVO AND SVILENGRAD OF BULGARIA . ARTICLE 3 THIS DECISION SHALL APPLY WITH EFFECT FROM 1 MAY 1981 . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 24 APRIL 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION